MEMORANDUM **
Reginald P. Burgess appeals pro se the district court’s order “dismissing] the entire action with prejudice” on the ground that the action was merely a second attempt to improperly remove a probate action from California state court to federal court. We affirm.
All pending motions are denied as moot.
No further filings will be accepted in this closed appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.